Title: To George Washington from Nathanael Greene, 2 December 1784
From: Greene, Nathanael
To: Washington, George



Dear Sir
Newport [R.I.] Decem. 2d 1784

Mr Watson by whom this will be handed you having some things for you brought with him from England and having it in

contemplation to call at Mount Vernon it gives me an opportunity to inform you of my safe arrival with my family. I found Mrs Greene and the children all in good health.
I hope the Marquis arrivd safe in Virginia. A report prevails here that his Frigate is cast away near the Hook; but this must have happened if true since the Marquis landed in Virginia. I wish to see him before he returns to France and would meet him in New York if he embarks from that place. I hope he will return to France well pleasd with the reception he has met with in America and advocate our cause tho we little deserve it in many respects. Congress are dilatory in meeting and I fear little will be done to restore public credit. I have not been at home long enough to learn the present temper of the people of this State. Many begin to be alarmed at the proposition of Connecticut; and I can but hope if Congress persist in the Plan of finance it will finally succeed. However we are such a heterogeneous body that it is difficult to draw conclusions from any general principles which influence human conduct.
Mrs Greene joins me ⟨mutilated⟩ affectionate complemen⟨ts⟩ to you and Mrs Washington to Doctor Steward and his Lady—I am dear Sir with esteem & regard Your Most Obedt humble Serv.

Nath. Greene

